The following opinion was filed March 9, 1920:
Siebecker, J.
It is provided by statute that orders and awards of the Industrial Commission are reviewable only by action against the Commission if commenced within twenty days, “in which action the adverse party shall also be made defendant.” Sec. 2394 — 19, Stats. The party in whose favor the award is made is an adverse party in such an action. Gough v. Industrial Comm. 165 Wis. 632, 162 N. W. 434.
*349The question arises, Is the alien property custodian appointed by the President of the United States under the trading with the enemy act of October 6, 1917 (amended March 28, 1918, and November 4, 1918), a necessary party within the contemplation of the Wisconsin statute above referred to? The demurrer was overruled on the ground that the alien property custodian has no beneficial interest-in the award. As indicated in the foregoing statement, the Industrial Commission made the awards in these cases payable to such custodian, to be held by him and to be administered and accounted for as provided by law. It is unquestioned that this act of Congress was a proper exercise of its powers in time of war. Fischer v. Palmer, 259 Fed. 355, and cases cited.
The act provides for the appointment of the property custodian by the President. The various provisions of the act prescribe for the care, custody, and administration of the property, and regulate property rights of enemies and their allies in the United States pending the war, and declare, among other things, that
“All moneys paid to or received by the alien property custodian pursuant to this act shall be deposited forthwith in the treasury of the United States. . . . After the end of the war any claim of any enemy ... to any money or other property received and held by the alien property custodian or deposited in the United States treasury shall be settled as Congress shall direct.” Barnes, Federal Code, 1919, § 10212.
It is declared in Senate Report No. 113 concerning this act:
“The most novel and important feature of this portion of the bill [the conservation and utilization of enemy property during the war] is the requirement that all money and quick assets paid over to the government shall be invested in United States bonds. . . . By this means enemy property is temporarily conscripted by the government to finance the government through investment in these bonds, and to be *350paid back to the enemy or otherwise disposed of at the end of the war, as Congress shall direct.”
We cannot doubt that these purposes of the act are fully accomplished by its provisions and that the alien property custodian, under his appointment by the President, became vested with an interest and qualified title to the moneys and property. He thus acquired substantial rights and interests to the exclusion of the enemy. This conclusion is also sustained by the fact that the alien enemy cannot sue in the courts of this country to enforce his rights to such property unless Congress shall confer on him this privilege in the final disposition of such property. The various provisions of the act, in connection with the powers conferred by the President on the alien property custodian, clearly vest in this official such right and interest in alien enemy property, which makes him the representative of the government to protect its rights and those of the alien enemy in litigation where such property is involved. This makes him a necessary party to these actions and an adverse party within the contemplation of the provisions of sec. 2394 — 19, Stats.
The demurrers were improperly overruled.
By 'the Court. — The orders appealed from overruling the demurrers for defect of parties are reversed, and the causes remanded with direction that orders be entered sustaining the demurrers.
A motion for a rehearing in each of the above cases was denied, with $25 costs, on May 4, 1920.